Citation Nr: 0010204	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-13 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $3,405.00.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had military service from May 1946 to March 1947.  
He died March 27, 1990; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, VA Regional Office (RO) 
Committee on Waivers and Compromises (COWC).  Review of the 
evidentiary record shows that a portion of the assessed 
overpayment has been recouped through withholding of the 
appellant's death pension benefits.  However, in accordance 
with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board 
will consider waiver of the entire overpayment in the 
calculated amount of $3,405.00.

The Board notes that the appellant failed to report for a 
scheduled hearing she had requested before a member of the 
Board at the RO, and has not requested a rescheduled hearing.  
See 38 C.F.R. § 20.704(e) (1999).  The Board further notes 
that it remanded this case in November 1997 and requested the 
RO to provide the appellant with an accounting and clarify 
her desire to contest the validity of the creation of the 
overpayment debt.  The appellant, in correspondence 
thereafter, indicated understanding of the debt's creation 
and desire to pursue an appeal with respect to the denial of 
waiver.  As all actions requested in the Board's remand have 
been accomplished, to the extent possible, the Board will 
proceed to address the waiver issue herein below.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In January 1992, the RO granted the appellant entitlement 
to death pension benefits.

2.  The RO notified the appellant at the time of her original 
award letter, as well as in subsequent award letters, that 
her rate of pension was directly related to her income; that 
she was required to promptly notify VA of changes in income; 
and that a failure to do so could result in the creation of 
an overpayment that must be recovered by VA.

3.  The appellant failed to inform VA of income in the form 
of unemployment benefits, earned income and interest income 
received in 1991 and 1992.

4.  As a result of her failure to report income, VA reduced 
the appellant's pension benefits resulting in an overpayment.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was solely at 
fault in the creation of the overpayment.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled.

7.  The degree of fault and unjust enrichment to the 
appellant outweighs any financial hardship resulting from 
repayment; collection of the created indebtedness would not 
defeat the purpose of the death pension benefits program, or 
otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.963, 
1.965, 3.660(a)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant in this case requested death pension benefits.  
In October 1991 the RO denied her claim as she had failed to 
furnish information as to her income, requested in August 
1990.  

In a statement received in November 1991, the appellant 
stated that she had not worked since January 1988.  She 
stated that the only income she received was from Social 
Security for her child.  On an Improved Pension Eligibility 
Verification Report (EVR) she indicated no monthly income and 
in writing added only receiving her child's income.

In a letter dated in January 1992, the RO advised the 
appellant she had been granted death pension benefits.  The 
RO further notified the appellant that her rate of pension 
was directly related to her income; that she was required to 
promptly notify VA of changes in income; and that a failure 
to do so could result in the creation of an overpayment that 
must be recovered by VA.

In a statement dated in January 1992 the appellant reported 
that she was unable to put any information for medical 
expenses because she did not have any insurance and did not 
received Medicaid or Medicare.  On an EVR dated in January 
1993 she reported no income at that time.  On an EVR dated in 
February 1994 the appellant again reported no income and 
specifically denied changes to her income.  Income 
verification information revealed the appellant to have been 
in receipt of interest income, earned income and/or other 
income for the period February 1991 to December 1994.  

In August 1995, the RO proposed to reduce the appellant's 
pension amount based on the income verification match.  The 
appellant was advised of the opportunity to submit evidence 
in refutation of such information.

In a statement dated in January 1995, the appellant indicated 
that she interpreted income as income from a job.  She stated 
that she called the unemployment commission and asked if 
unemployment monies were considered income.  She reportedly 
was told no and then accepted a lump sum unemployment 
benefit.

In January 1996, the RO adjusted the appellant's benefits and 
advised her an overpayment had been created.  The debt in the 
amount of $3,405.00 was referred to the COWC, and, in 
February 1996.  The appellant requested waiver, stating she 
was not able to pay the money back.  She submitted a 
Financial Status Report (FSR) dated in February 1996, which 
shows expenses for housing of approximately $250, food 
expenses of $50 monthly, utilities and heat of $130 monthly 
and telephone bills of approximately $26 monthly.  She 
reported VA pension income only, with assets of a 1987 
vehicle.  The COWC denied waiver.  The appellant appealed, 
stating she was already having a difficult time making ends 
meet.

In her appeal correspondence the appellant argued that the 
amount of the debt was incorrect.  She argued that the 
interest income in question came from an account that had 
been open only from February to December 1992, and that she 
did not continually receive unemployment monies, rather that 
such had been a one-time payment.  

In November 1997, the Board remanded the claim to reconcile 
the amount of the created overpayment.  

In October 1998 the appellant completed EVR's for the 1991 to 
1994 years, each showing no income received.  

In May 1999 the appellant began receiving Social Security 
monies; her pension benefits were terminated in June 1999.  
In September 1999 she completed an FSR.  She identified 
monthly rent or mortgage payment in the amount of $97; food 
bills of $300 per month; utility bills of $250 per month; and 
other living expenses of $400 a month, and reported that with 
her Social Security income she was short over $170 monthly, 
income less expenses.

In October 1999, the RO furnished the appellant with an 
accounting.  She agreed to the facts and figures set out 
therein and indicated her wish to pursue her waiver appeal.  

Analysis

The Board notes that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) 
because the evidence shows that it is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is well 
grounded, VA has a duty to assist the claimant in the 
development of the evidence.  38 U.S.C.A.  5107(a).  There is 
no indication in the file that there is any outstanding 
evidence that is relevant to the issue on appeal.  The Board 
concludes, therefore, that the VA has met its duty to assist 
the appellant in developing the facts of his case.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
In other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  

The Board's review of the record reflects that the COWC 
resolved this question in favor of the appellant, finding, in 
essence, that her actions did not represent the intentional 
behavior to obtain Government benefits to which she was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  

Although the Board will not herein dispute the COWC's finding 
that no fraud/misrepresentation or bad faith exists in this 
case, so as to find there is a statutory bar to waiver of 
recovery of the overpayment, it does note the appellant's 
initial reluctance to supply VA with appropriate financial 
information in connection with her benefit claim, and, that 
she completed financial information on multiple occasions 
indicating she was receiving no income despite the fact that 
she had been fully advised of the importance of identifying 
all sources of income to VA and that her continued receipt of 
benefits was contingent upon such information.  

The Board emphasizes that the unreported income in question 
stems not just from unemployment monies, but also from earned 
income and interest income.  Even if the Board were to give 
the appellant the benefit of the doubt with respect to her 
argument that agents of the state unemployment agency advised 
her unemployment monies did not count as income, the 
appellant still failed to report interest and earned income 
for the period in question.  The Board further notes that 
even after having been advised that her unemployment 
payment(s) and other monies were indeed income, she still 
reported zero income on EVR's completed in 1998 for the years 
1991 to 1995.  There is not evidence in the claims file 
showing that the appellant lacked the ability to comprehend 
the financial documents she was completing in connection with 
VA benefits.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the appellant 
alleges that she received incorrect advice as to whether her 
unemployment monies were income and thus did not report them.  
As set out above, even giving the appellant the benefit of 
the doubt in that respect, she still failed to report earned 
income and interest income for the period in question.  She 
was clearly notified that a VA benefit recipient must notify 
the VA of all circumstances that will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid, and that such notice must be furnished when the 
recipient acquires knowledge of such change.  38 C.F.R. § 
3.660(a)(1).  The record does not reflect that she sought 
advice as to whether the monies in question were income from 
VA; rather that she affirmatively reported zero income 
despite receipt of unemployment, interest and earned income.  
The Board has considered the appellant's age and other 
factors and does not find any indication that she lacked 
understanding of the requirements or the consequences of her 
actions.  Thus the appellant is at fault.  A review of the 
record shows no contributory VA fault in this matter.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
Government, and that, the appellant in this case did not, 
according to the available record, change her position to her 
detriment as a result of the award of death pension benefits 
to which she was not entitled.  Unjust enrichment would 
result if she were permitted to retain government funds to 
which, she should have known she was not entitled.  

The Board recognizes that continued recovery would directly 
affect the appellant's only source of income, i.e., Social 
Security monies.  The Board has thus considered whether 
recovery of the overpayment would defeat the original purpose 
of the benefit, by nullifying the object for which it was 
intended.  In the instant case, recovery of those amounts to 
which the appellant was not entitled in view of his countable 
income would not defeat the purpose of the benefit.  In 
weighing the above, the Board has analyzed whether recovery 
of the overpayment from the appellant would result in undue 
financial hardship.

The appellant, in correspondence received in November 1999 
has indicated that she could send $25 a month towards her 
debt.  Although the appellant still maintains that such would 
cause a hardship, she has been able to send VA monies from 
her Social Security monthly benefits up to this point.  
Although the Board recognizes the appellant's reported 
shortfall in paying monthly expenses the Board also notes the 
dramatic difference in the appellant's estimation of monthly 
expenditures.  Namely the appellant reported spending only 
$50 monthly on food in February 1996 and then reported 
monthly food expenses of $300 in September 1999.  Despite 
such being estimates, the Board is of the opinion that with 
prudent budgeting the appellant would be able to make a 
minimum monthly payment towards repayment of her debt without 
suffering a loss of basic necessities. 

For the reasons cited above, the Board finds that the 
extensive fault on the part of the appellant, as well as the 
unjust enrichment which would result from a waiver and 
repayment of the heretofore recovered overpayment, outweigh 
any elements which would tend to support waiver of recovery 
of the overpayment.  38 C.F.R. § 1.965(a).  Accordingly, the 
prior decision of the COWC is affirmed and the request for a 
waiver denied.



ORDER

Waiver of indebtedness in the calculated amount of $3,405.00, 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

